FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                             July 14, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 ISAIAS JIMENEZ JUAREZ,

       Petitioner,

 v.                                                           No. 18-9577
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________

      Isaías Jiménez Juárez, a native and citizen of Mexico, petitions for review of a

final order of removal in which the Board of Immigration Appeals (“BIA”) denied

his motion to remand. In that motion, Mr. Jiménez Juárez argued that he may be

eligible to apply for cancellation of removal based on the Supreme Court’s decision

in Pereira v. Sessions, 138 S. Ct. 2105 (2018).




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
       We deny the Government’s motion to continue the abatement of this matter,

and we lift the abatement. Exercising jurisdiction under 8 U.S.C. § 1252(a), we grant

the petition for review and remand to the BIA for further proceedings consistent with

this decision.

                                 I. BACKGROUND

       Mr. Jiménez Juárez first entered the United States without inspection in

October 2006. In February 2014, the Department of Homeland Security (“DHS”)

instituted removal proceedings by serving a Notice to Appear (“NTA”) on him.

Rather than specify the date and time of the removal hearing, the NTA listed the date

and time as “[t]o be set.” Admin. R. at 25. About two weeks later, DHS served

Mr. Jiménez Juárez with a Notice of Hearing (“NOH”) directing him to appear before

the Immigration Judge (“IJ”) in September 2014.

       Mr. Jiménez Juárez admitted the allegations in the NTA and conceded

inadmissibility. He applied for asylum, restriction on removal, and protection under

the Convention Against Torture (“CAT”). After the hearing, the IJ denied those

requests and granted voluntary departure. Mr. Jiménez Juárez appealed the IJ’s

decision to the BIA. While the appeal was pending, the Supreme Court issued

Pereira.

       Pereira addressed the impact of a deficient NTA on the “stop-time rule.”

Noncitizens who are subject to removal proceedings and who have accrued 10 years

of continuous physical presence in the United States may be eligible for cancellation



                                          2
of removal. See 8 U.S.C. § 1229b(b)(1).1 Under the stop-time rule, however, the

period of continuous presence ends when the government serves an NTA. See id.

§ 1229b(d)(1)(A). Pereira held that when an NTA fails to designate the specific time

and place of a removal proceeding, it does not trigger the stop-time rule for

cancellation of removal. 138 S. Ct. at 2109-10. As noted, Mr. Jiménez Juárez’s

NTA lacked that information.

       Based on Pereira, Mr. Jiménez Juárez asked the BIA to remand his case to the

IJ to pursue cancellation of removal, arguing he had accrued the requisite 10 years of

continuous physical presence because his NTA was deficient.2




       1
        More specifically, the Attorney General may grant cancellation of removal to
a noncitizen who is subject to removal from the United States if the noncitizen

       (A) has been physically present in the United States for a continuous period
       of not less than 10 years immediately preceding the date of such
       application;
       (B) has been a person of good moral character during such period;
       (C) has not been convicted of an offense under [8 U.S.C. §§] 1182(a)(2),
       1227(a)(2), or 1227(a)(3) . . . ; and
       (D) establishes that removal would result in exceptional and extremely
       unusual hardship to [his] spouse, parent, or child, who is a citizen of the
       United States or an alien lawfully admitted for permanent residence.
8 U.S.C. § 1229b(b)(1).
       2
         Mr. Jiménez Juárez has two U.S. citizen children who are the qualifying
relatives for purposes of establishing eligibility for cancellation of removal under
§ 1229b(b)(1)(D).

                                              3
         The BIA concluded that the NTA and the NOH, in combination, vested the IJ

with jurisdiction over the removal proceedings under In re Bermudez-Cota, 27 I. &

N. Dec. 441 (BIA 2018). Though it did not specifically analyze Mr. Jiménez Juárez’s

Pereira stop-time argument, it summarized and implicitly rejected the argument,

concluding that Mr. Jiménez Juárez “cannot meet the 10-year continuous physical

presence requirement for cancellation of removal,” Admin. R. at 4. The BIA denied

the motion to remand, upheld the IJ’s finding of removability, and dismissed the

appeal.

         Mr. Jiménez Juárez’s petition for review challenges only the BIA’s ruling on

his motion to remand.

                                   II. DISCUSSION

         We review the BIA’s legal determinations de novo and its factual findings for

substantial evidence. See Luevano v. Holder, 660 F.3d 1207, 1211 (10th Cir. 2011).

“We review the denial of a motion to remand for an abuse of discretion.” Witjaksono

v. Holder, 573 F.3d 968, 978-79 (10th Cir. 2009). The BIA abuses its discretion

when it makes an error of law. Qiu v. Sessions, 870 F.3d 1200, 1202 (10th Cir.

2017).

         Mr. Jiménez Juárez argues the BIA abused its discretion because its decision

was contrary to Pereira. The Government counters that the BIA properly applied the

stop-time rule. After briefing concluded in this appeal, we held that “the stop-time

rule is not triggered by the combination of an incomplete notice to appear and a

notice of hearing.” Banuelos-Galviz v. Barr, 953 F.3d 1176, 1184 (10th Cir. 2020).

                                            4
It “is triggered by one complete notice to appear rather than a combination of

documents.” Id. at 1178. The Government acknowledged in its recent status report

that Banuelos-Galviz may be dispositive of the petition for review. See Resp’t Status

Report at 2 (June 24, 2020).

      Although the BIA’s decision focused on a jurisdictional issue that the parties

did not raise and failed to analyze the stop-time argument that Mr. Jiménez Juárez

did raise, it ultimately rejected his Pereira argument. Its conclusion that the stop-

time rule applies to Mr. Jiménez Juárez conflicts with Banuelos-Galviz and

constitutes an abuse of discretion.

                                 III. CONCLUSION

      We lift the abatement of this matter, grant the petition for review, reverse the

BIA’s decision denying the motion to remand, and remand to the BIA to consider

Mr. Jiménez Juárez’s motion to remand in light of Banuelos-Galviz.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                           5